Case 1:19-cv-02693-JKB Document 1 Filed 09/13/19 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
BALTIMORE DIVISION

 

U.S. Equal Employment

Opportunity Commission, Civil Action No.
George H. Fallon Federal Building
31 Hopkins Plaza, Suite 1432
Baltimore, MD 21201,
Plaintiff, COMPLAINT

v.

JURY TRIAL DEMAND

CACI Secured Transformations, LLC,
7 St. Paul Street, Suite 820
Baltimore, MD 21201,

and

CACTI International, Inc.,
1100 North Glebe Road
Arlington, VA 22201,

Defendants.

‘oom? “ome ne Smee me Mime imme” Nem me” mee eee Ne Name” menue Somme’ Ne See See’ Nee”

 

NATURE OF THE ACTION

This is an action under Title I of the Americans with Disabilities Act of 1990, as amended
through the ADA Amendments of 2008 (“ADA”), and Title I of the Civil Rights Act of 1991, to correct
unlawful employment practices and to provide appropriate relief to Mary Dyer (“Charging Party” or
“Dyer’’), who was adversely affected by such practices. As alleged with greater particularity below, the
United States Equal Employment Opportunity Commission (“EEOC” or “the Commission”) alleges that

CACTI International, Inc., and its wholly owned subsidiary, CACI Secured Transformations, LLC,
Case 1:19-cv-02693-JKB Document1 Filed 09/13/19 Page 2 of 9

unlawfully discriminated against Dyer by denying her a reasonable accommodation and discharging her
because of her disability (post-traumatic headache/occipital neural gia/aneurysm) in violation of the
ADA.
JURISDICTION AND VENUE
l. Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337,

1343 and 1345. This action is authorized and instituted pursuant to Section 107(a) of the ADA, 42
U.S.C. § 12117(a), which incorporates by reference Sections 706(f)(1) & (3) of Title VII of the Civil
Rights Act of 1964 (“Title VII”), as amended, 42 U.S.C. §§ 2000e-5(f)(1) & (3); and Section 102 of the
Civil Rights Act of 1991, 42 U.S.C. § 1981La.

2. The employment practices alleged to be unlawful were committed within the jurisdiction
of the United States District Court for the District of Maryland, Baltimore Division.

PARTIES

3, Plaintiff, the United States Equal Employment Opportunity Commission, is the Agency
of the United States of America charged with the administration, interpretation and enforcement of Title
i of the ADA and is expressly authorized to bring this action by Section 107(a) of the ADA, 42 U.S.C. §
12117(a), which incorporates by reference Section 706(f)(1) and (3) of Title VII, 42 U.S.C. § 2000e-
5(f)(1} and (3).

4. At all relevant times, Defendant CACI International, Inc. is a federal government
contractor and has continuously been an employer engaged in an industry affecting commerce within the
meaning of Subsections 101(5) and (7) of the ADA, 42 U.S.C. § 12111(5) and (7), which incorporate by

reference, Subsections 701(b), (g) and (h) of Title VII, 42 U.S.C. § 2000e(b), (g), and (h).

bh
Case 1:19-cv-02693-JKB Document1 Filed 09/13/19 Page 3 of 9

5. At all relevant times, Defendant CACI Secured Transformations, LLC is a federal
government contractor and has continuously been a Florida limited liability company with at least
fifteen employees doing business in the State of Maryland, and is a wholly owned subsidiary of
Defendant CACTI International, Inc.

6. More than 30 days prior to the institution of this lawsuit, Dyer filed a charge with the
Commission alleging violations of the ADA by Defendants.

7, At all relevant times, Defendants CACI International, Inc. and CACI Secured
Transformations, LLC have held themselves out as one entity operating in an integrated manner and
responding substantively as a single entity to Dyer’s charge of discrimination.

8. On May 9, 2019, the Commission issued to Defendants CACI International, Inc. and
CACI Secured Transformations, LLC a Letter of Determination finding reasonable cause to believe that
Defendants violated the ADA and inviting them to join with the Commission in informal methods of
conciliation to endeavor to eliminate the discriminatory practices and provide appropriate relief.

8. The Commission engaged in communications with Defendants to provide them the
opportunity to remedy the discriminatory practices described in the Letter of Determination.

9, The Commission was unable to secure from Defendants a conciliation agreement
acceptable to the Commission.

10. On June 6, 2019, the Commission issued a Notice of Failure of Conciliation to
Defendants.

It. All conditions precedent to the initiation of this lawsuit have been fulfilled.
Case 1:19-cv-02693-JKB Document 1 Filed 09/13/19 Page 4 of 9

STATEMENT OF CLAIMS
Factual Background

12. Defendants provide information technology services to the United States defense and
intelligence community,

13. For a contract(s) referred to as “Middleware III” between Defendants and the United
States National Security Agency, Defendants entered into a contract with Que Technology to serve as
their systems administrator.

14. Defendants hired, supervised, monitored work hours, determined work locations,
determined job responsibilities, assessed performance, considered reasonable accommodation requests,
and exercised other employer functions of individuals working directly for Que Technology on the
Middleware IIH contract(s).

15. In early 2018, Defendants’ System Engineer interviewed and hired Dyer to work asa
systems administrator with Que Technology on Defendants’ “Middleware III” contract. Defendants
assigned Dyer to work at Defendants’ site known as “NBP” in Annapolis Junction, Maryland.

16. Defendants controlled Dyer’s employment relationship with Que Technology.

17. Defendants assigned Dyer and at least two other systems administrators to process
government customer support tickets in an online queue and to provide in-person assistance.

18, Dyer was a leading performer as a systems administrator and enjoyed favorable feedback
from her customers, and at all times was qualified to perform the essential functions of her position.

19.  Asaresult of a head injury sustained in a vehicle collision in May 2018, Dyer suffered

post-traumatic headache and occipital neuralgia. She was also diagnosed with a cerebral aneurysm. All
Case 1:19-cv-02693-JKB Document1 Filed 09/13/19 Page 5 of9

these conditions substantially interfered with major life activities including the proper functioning of her
neurological and brain functions.

20. Dyer was on a medical leave of absence from the time of her accident to the second week
of August, 2018, when she resumed work. Upon her return to work, she continued to perform well.

21. | One month after Dyer returned to work, Defendants advised Que Technology that Dyer
would be reassigned to a location known as “OPS 2A” in Fort Meade, Maryland.

22. Dyer thereupon relocated to OPS 2A, which, unlike her work site at NBP, involved a
cramped and noisy open plan environment. Moreover, her commute to the new site added 30 minutes if
she timely caught a shuttle and if not, would prolong her commute substantially.

23. The longer and more stressful commute for Dyer to a noisier and more crowded work
environment exacerbated her head injury, resulting in more frequent and severe headaches.

24. To avoid the extreme pain associated with her aggravated headaches, around September
24, 2018, Dyer furnished a request to Defendants and also to Que Technology, through a note from her
neurologist, asking, in relevant part, to continue her position at her previous worksite at NBP.

25. At the time of Dyer’s request to return to Defendants’ previous worksite, at least two
system administrators remained at that previous worksite.

26. Almost immediately after submitting this request for reasonable accommodation to
Defendants, Dyer learned that Defendants would not accommodate her.

27. Dyer continued commuting to the new work site but struggled with aggravated symptoms

of her disability.
Case 1:19-cv-02693-JKB Document 1 Filed 09/13/19 Page 6 of 9

28. On the morning of October 3, 2018, Dyer stepped away from her desk upon learning that
she had developed an aneurysm. When she returned to her desk, she shared this diagnosis with her
supervisor from Que Technology.

29. That same day, Defendants’ System Engineer advised the supervisor from Que
Technology to terminate Dyer. Que Technology’s supervisor explained to Dyer that if ““CACI”
terminates her, Que Technology has to terminate her. Accordingly, Defendants terminated her on
October 3, 2018.

Count I
Failure to Accommodate

30. Since at least September 2018, Defendants have engaged in unlawful employment
practices in violation of Section 102 of the ADA, 42 U.S.C. § 12112(b)(5)(A), by failing to provide
Dyer a reasonable accommodation for her disability.

31. EEOC repeats and incorporates by reference the factual allegations set forth in
Paragraphs 1-29.

Count II
Discriminatory Discharge

32. Since at least October 3, 2018, Defendants have engaged in unlawful employment
practices in violation of Section 102 of the ADA, 42 U.S.C. §12112(a) by discharging Dyer because of
her disability.

33. | EEOC repeats and incorporates by reference the factual allegations set forth in

Paragraphs 1-29.
Case 1:19-cv-02693-JKB Document 1 Filed 09/13/19 Page 7 of 9

Count II]
Third Party Interference
34. Since at least October 3, 2018, Defendants have engaged in unlawful employment
practices in violation of Section 102 of the ADA, 42 U.S.C.§12112(b)(2), by participating in an
arrangement with Que Technology which required it, pursuant to Defendants’ demand, to terminate
Dyer’s employment based on her disability.
35. | EEOC repeats and incorporates by reference the factual allegations set forth in
Paragraphs 1-29,
36. The effect of the practices complained of above in paragraphs 1-35 has been to deprive
Dyer of equal employment opportunities and otherwise adversely affect her status as an employee
because of her disability.
37. | The unlawful employment practices complained of above in paragraphs 1-35 were
intentional.
38. The unlawful employment practices complained of above in paragraphs 1-35 were done
with malice or with reckless indifference to Dyer’s federally protected rights.
PRAYER FOR RELIEF
Wherefore, the Commission respectfully requests that this Court:

A. Grant a permanent injunction enjoining Defendants, their officers, successors, assigns,
agents, servants, employees, attorneys, and all persons in active concert or participation with them, from
engaging in discrimination on the basis of disability;

B. Order Defendants to institute and carry out policies, practices, and programs that provide

equal employment opportunities for qualified individuals with disabilities and eradicate the effects of
7
Case 1:19-cv-02693-JKB Document1 Filed 09/13/19 Page 8 of 9

their past and present unlawful employment practices, and prevent disability discrimination from
occurring in the future;

Cc. Order Defendants to sign and conspicuously post, for a designated period of time, a
notice to employees which sets forth the remedial action required by the Court and inform all
employees that they will not implement non-discriminatory objectives, written policies and practices
regarding the terms and conditions of employment, and sign and conspicuously post, for a designated
period of time, a notice to all employees that sets forth the remedial action required by the Court and
that they will not discriminate against any employee based on disability, including that they will
comply with all aspects of the ADA;

D. Order Defendants to make whole Dyer whole by providing appropriate back pay with
prejudgment interest, in amounts to be determined at trial, and other affirmative relief necessary to
eradicate the effects of their unlawful employment practices, including but not limited to reinstatement,
front pay in lieu of reinstatement, and positive employment references;

E. Order Defendants to make whole Dyer by providing compensation for past and future

pecuniary losses resulting from the unlawful employment practices described above;

F. Order Defendants to make whole Dyer by providing compensation for past and future
non-pecuniary losses including emotional pain, suffering, inconvenience, mental anguish, loss of
enjoyment of life, embarrassment, frustration, and humiliation, in an amount to be proven at trial;

G. Order Defendants to pay Dyer punitive damages for their callous indifference to her

federally protected right to be free from discrimination;

H. Grant such further relief as the Court deems necessary and proper in the public interest;

and
Case 1:19-cv-02693-JKB Document1 Filed 09/13/19 Page 9 of 9

I. Award the Commission its costs in this action.

The Commission requests a jury trial on all questions of fact raised by its Complaint.

Respectfully submitted,

SHARON FAST GUSTAFSON
General Counsel

JAMES L. LEE
Deputy General Counsel

GWENDOLYN YOUNG REAMS
Associ eneral Counsel

LL.

DEBRA M. LAWRENCE
Regional Attorney

 

MARIA SALACUSE
Supervisory Trial Attorney
Federal Bar No. 15562

UNITED STATES EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION

Baltimore Field Office

George H. Fallon Federal Building
31 Hopkins Plaza, Suite 1432
Baltimore, MD 21201-2525
